DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1 recites the limitation "the longest side edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the width" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the medium length " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the height" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14, 22 recite the limitation "the extension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12, 13 recite the limitation "the depth" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17,27 recite  the limitation "the distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious, an apparatus for receiving a cuboidal object, comprising: three side edges of different length, in a motor vehicle, having a receiving space, which has an insertion opening, the length of which corresponds at least to the length of the longest side edge of the object and the width of which corresponds at least to the length of the shortest side edge of the object, but at least in sections is smaller than the length of the side edge of the object with the medium length, wherein the receiving space is of such a size that the object after being inserted through the insertion opening in the receiving space can be rotated through an angle of at least approximately 90° about its longitudinal axis and can be moved to a storage position in the receiving space
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




.